Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13, 15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ines (U.S. PGPUB 20180211183) in view of Energin et al. (U.S. PGPUB 20180293798).
With respect to claim 1, Innes discloses a system (paragraph 42, AR system 100) for enabling a public-to-personal digital reality experience transition, the system comprising:
a cloud server system comprising one or more server computers (paragraph 42, application server 108), the cloud server system storing one or more digital reality applications (paragraph 19, an application running on a server and the server can be a component. One or more components can reside within a process, and a component can be localized on one computer and/or distributed between two or more computers, paragraph 21, a component can emulate an electronic component via a virtual machine, e.g., within a cloud computing system, paragraph 42, AR system 100 can comprise several components including: a mobile device 102, a holographic projector 104, a 3-D interior positioning device 106, an application server 108, and a Wi-Fi access point device 110), and being programmed to:
delimitate a public digital zone where interactions with the one or more digital reality applications stored in the cloud server and corresponding digital content are viewable in a public digital reality view via digital reality devices in the public digital zone (paragraph 30, An augmented reality space reservation system can demarcate augmented reality spaces on public or private property, paragraph 43, The AR system 100 can allow persons to reserve and allocate advertisement and gaming space);
detect at least one of the digital reality devices accessing the public digital reality zone (paragraph 46, a gaming interface 306 can detect attributes (e.g., hit, miss, motion, etc.) associated with a person interacting with a game. The holographic projector 104 can then interact with the person based on attribute data received via the gaming interface 306, paragraph 47, The Bluetooth signal can indicate that a person is within a defined distance of the holographic projector 104 or a holograph. During a game, a player's (e.g., a person's) position can be determined by a 3-D mapping beacon device 310. The position data can be used to generate a reaction from a holograph); and
	detect a level of interaction with the digital content by the at least one digital reality device (paragraph 46, a gaming interface 306 can detect attributes (e.g., hit, miss, motion, etc.) associated with a person interacting with a game, hit, miss, or motion is associated with the level of interaction), wherein the detected level of interaction comprises a first level of seeing or looking at the digital content (paragraph 43, individuals near the cafeteria can see the advertisement via their mobile device 102). 
	Energin et al., who also deal with augmented reality, disclose a method for determining that the detected level of interaction has increased from the first level and reached a predetermined second level of interaction with the digital content (paragraph 47, the user may train his gaze to the first notification 118 and then perform a telltale gesture), wherein the second level of interaction comprises clicking, engaging with, or immersing in the digital content (paragraph 47, the user 102 can select the first notification 118 by pointing to it with an outstretched hand, or by manipulating a separate controller, etc.); and
upon determining that the at least one digital reality device has reached the predetermined second level of interaction with the digital content, enable the at least one digital reality device to switch from the public digital reality view to a personal digital reality view (paragraph 41, an application experience can involve the presentation of one or more user interface presentations, such as a user interface presentation 116, paragraph 47, Assume that a user 102 invokes the first application associated with the first notification 118) comprising personal digital content viewable only by one or more authorized users interacting with the digital content (paragraph 44, Assume that the AAF determines that both of these triggering conditions are met, based on the current date and the user's current location in the physical environment. In response, the AAF will display a notification 118 in prescribed proximity to the first anchor 110, e.g., at the same position as the first anchor 110 or adjacent to the first anchor 110, conditions are met, thus the user is authorized).
Innes and Energin et al. are in the same field of endeavor namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining that the detected level of interaction has increased from the first level and reached a predetermined second level of interaction with the digital content, wherein the second level of interaction comprises clicking, engaging with, or immersing in the digital content; and upon determining that the at least one digital reality device has reached the predetermined second level of interaction with the digital content, enable the at least one digital reality device to switch from the public digital reality view to a personal digital reality view comprising personal digital content viewable only by one or more authorized users interacting with the digital content, as taught by Energin et al., to the Innes system, because this facilitates the user's access to applications in a modified-reality environment. In addition, the technique minimizes distractions placed on the user as the user navigates through the modified-reality environment, and therefore accommodates a safer user experience 
	With respect to claim 2, Innes as modified by Energin et al. disclose the system of claim 1, wherein the cloud server system is further programmed to:
retrieve the digital content from the one or more digital reality applications, and perform data computations and rendering on the digital content (Innes: paragraph 47, The position data can be used to generate a reaction from a holograph. For instance, the holograph might only wave to the player if the player is within a defined distance of the holograph and/or the holographic projector 104);
send the digital content to the digital reality devices in the public digital reality zone (Innes: paragraph 43, individuals near the cafeteria can see the advertisement via their mobile device 102);
receive input data from the digital reality devices (Innes: paragraph 43, individuals can interact with a holographic projection based on the advertisement); and
update the one or more digital reality applications (Innes: paragraph 43, the user can be prompted, via their mobile device 102, to see additional information regarding the advertisement, and if the user chooses to do so, then a holographic display can begin interacting with the individual in a more direct manner).
	With respect to claim 3, Innes as modified by Energin et al. disclose the system of claim 1, wherein the cloud server system is further programmed to, when the at least one digital reality device starts receiving personal digital content, allocate a dedicated amount of computing power for the at least one digital reality device (Innes: paragraph 59, A memory 1104 interfaces to the processor 1102 for storage of data and one or more applications 1106 (e.g., a video player software, user feedback component software, etc.), applications are allocated computing power for the handset 1100).
With respect to claim 5, Innes as modified by Energin et al. disclose the system of claim 1, wherein the public digital zone is a public augmented reality zone or a public virtual reality zone (Innes: paragraph 38, demarcating a physical location for an augmented reality function).

With respect to claim 11, Innes as modified by Energin et al. disclose a method for enabling a public-to-personal digital reality experience transition, as executed by the system of claim 1; see rationale for rejection of claim 1.
	With respect to claim 12, Innes as modified by Energin et al. disclose the method of claim 11, as executed by the system of claim 2; see rationale for rejection of claim 2.
	With respect to claim 13, Innes as modified by Energin et al. disclose the method of claim 11, as executed by the system of claim 3; see rationale for rejection of claim 3.
With respect to claim 15, Innes as modified by Energin et al. disclose the method of claim 10, as executed by the system of claim 5; see rationale for rejection of claim 5.

With respect to claim 21, Innes as modified by Energin et al. disclose a non-transitory computer storage medium stored thereon computer-executable instructions (Innes: paragraph 27, the methods described hereafter are capable of being stored on an article of manufacture (e.g., a machine--readable storage medium) to facilitate transporting and transferring such methodologies to computers) configured to cause a 
With respect to claim 22, Innes as modified by Energin et al. disclose the non-transitory computer storage medium of claim 21 for performing the steps of claim 12; see rationale for rejection of claim 12.
	
Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ines (U.S. PGPUB 20180211183) in view of Energin et al. (U.S. PGPUB 20180293798) and further in view of Faaborg et al. (U.S. PGPUB 20170168585).
With respect to claim 7, Innes as modified by Energin et al. disclose the system of claim 1. However, Innes as modified by Energin et al. do not expressly disclose the cloud server system is further programmed to: receive input data from the at least one digital reality device, wherein the received input data comprises input associated with clicking on public augmented reality content or public virtual reality content from a respective public augmented reality zone or public virtual reality zone and provide, in response to the received input data, the at least one digital reality device with access to a personal augmented reality view or a personal virtual reality view.
Faaborg et al., who also deal with augmented reality, disclose a method wherein the cloud server system is further programmed to:
receive input data from the at least one digital reality device, wherein the received input data comprises input associated with clicking on public augmented reality content or public virtual reality content from a respective public augmented reality zone or public virtual reality zone (paragraph 46, As shown in FIG. 5, another example gesture in the form of a swiping gesture 504 of an element 506 of a private window 508 across the private window 508 is used to signal that the element 506 be made into a shared element 510, swiping the element comprises clicking on the AR content) and
provide, in response to the received input data, the at least one digital reality device with access to a personal augmented reality view or a personal virtual reality view (paragraph 48, FIG. 7 shows an example gesture (e.g., a grabbing gesture 702) that the user 306 can perform to move the shared window 304 (see FIG. 3B) back to the private window 302, paragraph 49, it is contemplated that many other gestures and/or qualifications thereof may be used to signal and/or identify intent to change a private window into a shared window).
Innes, Energin et al., and Faaborg et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving input data from the at least one digital reality device, wherein the received input data comprises input associated with clicking on public augmented reality content or public virtual reality content from a respective public augmented reality zone or public virtual reality zone and provide, in response to the received input data, the at least one digital reality device with access to a personal augmented reality view or a personal virtual reality view, because this allows a gesture associated with moving the window to be recognized as a signal to share a private window (paragraph 20 of Faaborg et al.) or conversely, generate a private window.
With respect to claim 8, Innes as modified by Energin et al. and Faaborg et al. disclose the system of claim 7, wherein the received input data further comprises one or Example gestures include, but are not limited to, a throw, a toss, a flip, a push, a kick, a swipe, etc. The gestures may be carried out using one or more of a limb, a head, a body, a finger, a hand, a foot, etc., paragraph 31, Example gaze gestures include, but are not limited to, a side-to-side movement, an up-down movement, a diagonal movement, etc.).
	With respect to claim 17, Innes as modified by Energin et al. and Faaborg et al. disclose the method of claim 15, as executed by the system of claim 7; see rationale for rejection of claim 7.
	With respect to claim 18, Innes as modified by Enegin et al. and Faaborg et al. disclose the method of claim 17, as executed by the system of claim 8; see rationale for rejection of claim 8.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ines (U.S. PGPUB 20180211183) in view of Energin et al. (U.S. PGPUB 20180293798), Faaborg et al. (U.S. PGPUB 20170168585), and further in view of Osman et al. (U.S. PGPUB 20180005429).
	With respect to claim 4, Innes as modified by Energin et al. and Faaborg et al. disclose the system of claim 1, wherein the one or more digital reality applications are configured to provide options enabling inviting other users to join the personal digital reality view (Faaborg et al.: paragraph 39, A user may desire to change the status of a private window into a shared window, paragraph 40, various example gestures that may be used to trigger the change of status of a private window (or components thereof) into a shared window are shown). It would have been obvious to provide options enabling inviting other users to join the personal digital reality view because this would allow a user can control, identify or restrict who can access a shared window. For example, a shared window may be shared only with friends and family (paragraph 50 of Faaborg et al.). However, Innes as modified by Energin et al. and Faaborg et al. do not expressly disclose the cloud server system is further programmed to, upon acceptance of an invitation to join the personal digital reality view, allocate specific computational space for one or more additional digital reality devices and share the personal digital reality view with the users that accept the invitation.
	Osman et al., who also deal with virtual environments, disclose a method wherein the cloud server system is further programmed to, upon acceptance of an invitation to join the personal digital reality view, allocate specific computational space for one or more additional digital reality devices and share the personal digital reality view with the users that accept the invitation (paragraph 40, Once the guest is in receipt of the invitation, he might accept the invitation to join the host's VR verbally, via a virtual confirmation button, via a physical button on a controller or the HMD, via gesture, or via gaze directionality, paragraph 70, If the second user accepts the invitation, the method flows to operation 460, where an indication is received that the second user has accepted the invitation to join the first user in the first VR scene. The method then flows to operation 480, where the first VR scene is displayed to the second user). By displaying the VR scene, the program running on the HMD for displaying computer graphics has been allocated computational space.

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the cloud server system is further programmed to, upon acceptance of an invitation to join the personal digital reality view, allocate specific computational space for one or more additional digital reality devices and share the personal digital reality view with the users that accept the invitation, as taught by Osman et al., to the Innes as modified by Energin et al. and Faaborg et al. system, because this would introduce a social, cooperative and shareable component to VR environments provided by HMDs to make them less isolating, more communal, and more entertaining overall (paragraph 36 of Osman et al.).
With respect to claim 14, Innes as modified by Energin et al., Faaborg et al., and Osman et al. disclose the method of claim 10, as executed by the system of claim 4; see rationale for rejection of claim 4.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ines (U.S. PGPUB 20180211183) in view of Energin et al. (U.S. PGPUB 20180293798),  Faaborg et al. (U.S. PGPUB 20170168585), and further in view of Li et al. (U.S. PGPUB 20180074332).
	With respect to claim 9, Innes as modified by Energin et al. and Faaborg et al. disclose the system of claim 7. However, Innes as modified by Energin et al. and Faaborg et al. do not expressly disclose levels of interaction within the personal augmented reality view comprise engaging with the augmented reality content, and fully 
	Li et al., who also deal with augmented reality, disclose a method wherein levels of interaction within the personal augmented reality view comprise engaging with the augmented reality content, and fully immersing into the augmented reality content by switching from the personal augmented reality view to the personal virtual reality view, and wherein levels of interaction within the personal virtual reality view comprise engaging with the personal virtual reality content (paragraph 50, In FIG. 8A, an AR scene 400.sub.AR may be triggered upon the user arriving at the location of the exhibit 410 and the system detecting a direction of view or by object recognition as picked up by for example, a camera 118 (FIG. 2B). FIG. 8C shows a transition scene 400.sub.AR /VR which may gradually switch the scene from AR to VR mode).
	Innes, Energin et al., Faaborg et al., and Li et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein levels of interaction within the personal augmented reality view comprise engaging with the augmented reality content, and fully immersing into the augmented reality content by switching from the personal augmented reality view to the personal virtual reality view, and wherein levels of interaction within the personal virtual reality view comprise engaging with the personal virtual reality content, as taught by Li et al., to the Innes as modified by Energin et al. 
With respect to claim 19, Innes as modified by Energin et al., Faaborg et al., and Li et al. disclose the method of claim 17, as executed by the system of claim 9; see rationale for rejection of claim 9.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ines (U.S. PGPUB 20180211183) in view of Energin et al. (U.S. PGPUB 20180293798) and further in view of McClam (U.S. PGPUB 20190379948).
	With respect to claim 10, Innes as modified by Energin et al. disclose the system of claim 1. However, Innes as modified by Energin et al. do not expressly disclose the cloud server system is further programmed to enable the digital reality devices to switch between one public digital zone and another, including switching between augmented reality public digital zones, switching from augmented reality to virtual reality public digital zones, switching from virtual reality to augmented reality public digital zones, or switching between virtual reality public digital zones.
	McClam, who also deals with augmented reality, discloses a method wherein the cloud server system is further programmed to enable the digital reality devices to switch between one public digital zone and another, including switching between augmented reality public digital zones, switching from augmented reality to virtual reality public digital zones, switching from virtual reality to augmented reality public digital zones, or switching between virtual reality public digital zones (paragraph 51, the zoned 3D object in a 3D environment may align computer-generated virtual images with the zoned 3D object user's view of the real world as the user's view of the real-world changes, which corresponds to switching between augmented reality public digital zones).
Innes, Energin et al., and McClam are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the server computer system is further programmed to enable the digital reality device to switch between public digital zones, including switching between augmented reality zones, switching between virtual reality zones, switching from augmented reality zones to virtual reality zones, or switching between virtual reality public digital zones, as taught by McClam, to the Innes as modified by Energin et al. system, because this would provide advertisements based on the person's current interests and thoughts by tracking the person's view of zones on a zoned 3D object to determine the person's attention (paragraph 56 of McClam).
With respect to claim 20, Innes as modified by Energin et al. and McClam disclose the method of claim 11, as executed by the system of claim 10; see rationale for rejection of claim 10.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 9,792,594 to Bayha et al. for a method of displaying private information upon authentication through user input.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/12/21